Citation Nr: 1757091	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to June 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for a bilateral hearing loss disability, the Board notes that the March 2013 rating decision denied service connection for a bilateral hearing loss disability on the basis that the Veteran was not shown to have a hearing loss disability by VA standards as evidenced by the audiological findings of a November 2011 VA examination.  However, a February 2017 VA audiogram demonstrated a left ear hearing loss disability by VA standards, as the audiogram noted auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater.  38 C.F.R. § 3.385. 

As there is now evidence of a current hearing loss disability for VA purposes, the Board finds that a remand is necessary to provide the Veteran a new VA examination to assess his bilateral hearing loss disability.

Regarding the Veteran's claim for an initial increased rating for PTSD, the Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in June 2016 and recent evidence indicates that his symptomatology may have worsened.  For example, during his December 2016 hearing, the Veteran indicated that his PTSD has begun to cause issues with his marriage and he has begun to excessively drink.  He also stated that he does not like going out in public and being around people because he feels like he being followed and is constantly on guard.  In light of the evidence suggesting that the Veteran's service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD.

Further, at the December 2016 VA examination, the Veteran reported that he was being treated at the VA Outpatient Clinic in Los Angeles.  Therefore, the AOJ should obtain all records from this center.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records, to include from the VA Outpatient Clinic in Los Angeles dated from October 2013 to the present. 

2.  After the above development has been completed, the Veteran should be afforded a VA audiological examination to determine the nature and severity of any hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows: 

Whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to the Veteran's active service.

A complete rationale for any opinion offered must be provided.  

2.  After the development in 1 is completed, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder should be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




